Citation Nr: 1549202	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  08-24 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder, claimed as secondary to a service-connected right ankle disability.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1982 to November 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The case is currently under the jurisdiction of the RO in St. Louis, Missouri.

A hearing was held before the Board in September 2012.  A transcript is of record.  In a May 2015 letter from the Board, the Veteran was advised that the Veterans Law Judge who conducted the hearing is no longer employed by the Board.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  Therefore, a new hearing was offered.  38 C.F.R. § 20.717 (2015).  However, the Veteran responded in the June 2015 letter that she would like to have her case considered on the evidence of record as long as her file is complete.  The Veteran also indicated in the June 2015 letter that she wishes to withdraw her claim for TDIU, indicating she has decided to "fight to keep her job".  

The Board previously remanded these claims in November 2012 for further development and examination.

The issue of entitlement to service connection for a back disability, claimed as secondary to service-connected right ankle disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  On June11, 2015, the Board received notice from the Veteran that she wishes to withdraw her claim for TDIU.

2.  An acquired psychiatric disorder was not incurred in or caused by her military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for a psychiatric disorder, to include PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to Withdraw TDIU Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal for TDIU; hence, there remain no allegations of errors of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to review the appeal and this claim is dismissed.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and any representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in letters sent to the Veteran.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Congenital or developmental defects, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2015).

There are particular requirements for establishing service connection for PTSD. Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th or 5th edition, of the American Psychiatric Association (DSM- IV or V). Id.; see also 38 C.F.R. § 4.125(a) (2015).

A psychiatric treatment note dated December 2008 diagnosed the Veteran with mood disorder, sexual trauma, alcohol abuse in partial remission, poly drug abuse in partial remission and attention deficit disorder without hyperactivity.  Additionally, while the May 2012 VA examiner found the Veteran does not have a diagnosis of PTSD that conforms with the DSM-IV criteria, the examiner did diagnose the Veteran with depressive disorder not otherwise specified, personality disorder not otherwise specified and amphetamine and opioid dependence.  Moreover, the January 2014 VA supplemental examination diagnosed the Veteran with depressive disorder not otherwise specified, and personality disorder not otherwise specified.  Additionally, amphetamine dependence, opioid dependence and substance induced mood disorder were also diagnosed.  The acquired psychiatric diagnoses satisfy the first prong of a service connection claim.

The Veteran testified at the September 2012 hearing that she experienced two stressors while in service; the first was the passing of her husband while in basic training and the second was a sexual trauma by way of sexual harassment while she was in basic training.  As a result of these stressors, the Veteran reports she is unable to make friends, feels like everyone is out to get her and feels as though people do not treat her like other people.  Regarding the sexual trauma in basic training, the Veteran reported the drill sergeant would make rude comments about her anatomy and was very cruel to her.  After that experience and the death of her husband, her life spiraled out of control.  

Similarly, the Veteran submitted a statement describing her in-service stressors dated January 2008 in which she reported being sexually harassed at the beginning of basic military training.  She indicated she felt singled out and was afraid, not realizing the seriousness of the stressor until later.  The Veteran further blames the abuse and stressors in service for the beginning of her self-medicating and getting involved in other abusive relationships.  

The January 2014 supplemental VA examination also documented a significant history of physical, sexual and verbal abuse prior to and after the Veteran's military service as she was physically abused by her parents as a child, her mother's boyfriend tried to sexually assault her when she was 16 years old, she was sexually assaulted several times by her sister's boyfriend and her first husband abused her.  Moreover, she suffered a miscarriage of her first child after her first husband punched her in the stomach.  Post service, the Veteran continued to have stressors including a divorce from her second husband with reported abuse and marrying and divorcing a third husband who was abusive and a felon, then marrying a fourth husband twice over a 15 year period along with moving in and out of battered women's shelters, homelessness, significant abuse and dependence on multiple illegal drugs, alcohol and illegally obtained prescription narcotic medications. 

The Veteran's May 1983 Report of Medical Examination for purposes of involuntary separation documented a normal clinical evaluation for psychiatric conditions.  The Veteran further reported in the Report of Medical History dated May 1983 that she is in good health and on no medication.  However, the Veteran did also report that she was experiencing depression and worrying over the last three months due to job pressure and personal problems.  She was seeing a psychiatrist at a mental health clinic with good results.  Moreover, the Veteran was diagnosed with personality disorder by Major R.T., Chief, Mental Health Clinic in April 1983 and the reason for her discharge on her DD214 was personality disorder.

Relating to a causal relationship between the Veteran's psychological diagnoses and her service, a May 2012 VA examiner opined it is not possible to differentiate what symptoms are attributable to each psychiatric diagnosis because the personality disorder symptoms exacerbate problems related to mood when placed under psychosocial stressors because of poor coping skills and mood dysregulation.  

A supplemental opinion was obtained in January 2014.  The January 2014 VA supplemental examination opined the Veteran's diagnoses are not causally related to her military service and instead, related to her history of abuse both prior to and post service.  In support of this opinion, the examiner indicated the Veteran's military service treatment records and personnel records do not report any changes in her behaviors that would suggest the occurrence of a personal assault.  The service treatment records document a foot injury and counseling for possible marital problems but no evidence regarding the actual nature of the mental health visits.  However, the examiner noted the Veteran was recommended for discharge from the military based upon a diagnosis of mixed personality disorder of borderline and dependent type.

The Board finds the May 2012 VA examination and the supplemental January 2014 examiners' opinions to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence for the opinions rendered.  Therefore, the May 2012 and January 2014 examination reports warrant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating to her in-service stressors, notably the death of her husband and the in-service sexual harassment.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Board finds that objective medical evidence and opinion is necessary in order to determine whether the present psychological disorders are related to her service.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to TDIU is dismissed.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

Unfortunately, another remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate her claim for service connection for a back disorder.  This duty includes assisting her in obtaining relevant service records.  38 U.S.C.A. § 5103A(c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2015).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

The Veteran was scheduled for an examination in February 2014 but she failed to report.  Thereafter, the Veteran submitted an April 2014 statement indicating she missed the examination due to a serious medical condition for which the treatment will last approximately a year.  Therefore, another examination was scheduled in September 2014, but the record reflects the Veteran also failed to report to this examination.  

In light of the fact that the Veteran indicated treatment for her medical condition would last approximately a year and the second VA examination was scheduled within that year, the Board will give the Veteran the benefit of the doubt and reschedule another VA examination prior to adjudicating her service connection claim for a back disorder secondary to the service-connected right ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA examination for her back.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability had its onset in or is otherwise etiologically related to active service.

	b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability has been caused by or aggravated by the service-connected right ankle disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the back disability (i.e. a baseline) before the onset of aggravation.

A complete rationale must be provided for all opinions presented.

3.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTNINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


